Reasons for Allowance
1.	Claims 21-22 and 24-41 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a movement based graphical user interface. 

The closet prior arts, Brisebois (US 20150087275 A1), Morichika (US 20120081281 A1), Ingrassia (US 20110261079 A1), individually or in combination, discloses a method to control a movement based graphical user interface, comprising: detecting, via a first sensor of a first mobile device of a first user, a movement of the first mobile device while visual content is being displayed on the first mobile device; determining a viewing capability score indicating an ability of the first user to view the displayed visual content on the first mobile device; comparing the viewing capability score with at least a first threshold and a second threshold; accessing a first user profile of the first user, the first user profile indicating an interest of the first user in a first portion of the visual content; causing, based at least on the comparing, the first mobile device to automatically enlarge the first portion of the visual content by a first amount while removing a second portion of the visual content that is outside the first portion, or to automatically enlarge the first portion of the visual content by a second amount greater than the first amount while removing the second portion and a third portion of the visual content that is outside the first portion, but the prior arts of record fail to teach detecting, via a second sensor of a second mobile device of a second user, a movement of the second mobile device while visual content is being displayed on the second mobile device, wherein the visual content displayed on the second mobile device is a same visual 

In addition, the closet prior arts, Brisebois (US 20150087275 A1), Morichika (US 20120081281 A1), Ingrassia (US 20110261079 A1), individually or in combination, discloses a movement based graphical user interface, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving sensor data from one or more sensors of a mobile device of a user while visual content is shown on a screen of the mobile device; determining, based on the received sensor data, that the user is engaging in a physical activity; accessing a user profile of the user; determining, based on the user profile, that the user has a greater interest in a first aspect of the visual content than other aspects of the visual content; determining a viewing capability score indicating an ability of the user to view the visual content on the mobile device; comparing the viewing capability score with at least a first threshold and a second threshold; in response to the viewing capability score being less than the first threshold but greater than or equal to the second threshold, causing the mobile device to automatically enlarge the first aspect of the visual content to a first size or factor while removing a second aspect of the visual content that is different 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/YUZHEN SHEN/Primary Examiner, Art Unit 2691